UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 SARAH STIRPE, individually and on
 behalf of all others similarly situated,

               Plaintiff,
                                                        18-CV-882
        v.                                              DECISION AND ORDER

 PIONEER CREDIT RECOVERY, INC.,

               Defendant.



       On August 9, 2018, the plaintiff commenced this action, raising claims under the

Fair Debt Collection Practices Act. Docket Item 1. On September 25, 2018, the

defendant moved to dismiss, Docket Item 9; on October 18, 2018, the plaintiff

responded, Docket Item 14; and on October 29, 2018, the defendant replied, Docket

Item 15. On October 31, 2018, this Court referred this case to United States Magistrate

Judge Michael J. Roemer for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 16.

       On August 19, 2019, Judge Roemer issued a Report and Recommendation

("R&R") finding that the defendant's motion should be denied. Docket Item 27. The

parties did not object to the R&R, and the time to do so now has expired. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Roemer's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Roemer's recommendation to deny the plaintiff's motion.

         For the reasons stated above and in the R&R, the plaintiff's motion to dismiss,

Docket Item 9, is DENIED. The case is referred back to Judge Roemer for further

proceedings consistent with the referral order of October 31, 2018, Docket Item 16.



         SO ORDERED.

Dated:         October 3, 2019
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
